Title: From John Adams to John Quincy Adams, 15 January 1811
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy Jan. 15. 1811

We have received no Letters from you, later than the 7th of September. The obstructions in the Way, are Such that if the communication is not So frequent or So regular as We wish, We compose ourselves as well as We can, and please ourselves with the hope that you are all well. Your Friends here and at Washington are all well.
I write you nothing on publick affairs. Our Government has many difficult affairs on hand especially in the Floridas: but I am well disposed to trust it, and if I were not, I could do nothing to help it or myself.
Mr Gerry and Mr Gray go on, quietly enough. Their Enemies are not very virulent in public.
You and your Family are never out of my Thoughts. On Saturdays I Sigh and wish for that Enjoyment which has So often been one of the most delicious of my Life: but as it is unattainable I acquiesce in the deprivation. My days glide Smoothly away. Your Friends often wish you in America, and think you much wanted, and more necessary here than in Russia: but when you return you will find as I did, they will not know what to do with you. To make you a great Man will be dangerous, and to make you a little one will be impossible. You have made an Impression upon our Nation that never can be oblitterated alive or dead: but it is a Thing that requires great delicacy, Self Government and Reserve, which it is to be hoped you will preserve or Acquire, though your Father never could.
I have amused myself with Oberon, Marmion, The Lay and the Lady and especially with the Scottish Chief; and more especially Still with Ghengiscan and Tamerlane: but as in Times of Plague and Yellow Fever, every other distemper turns to the dominant Endemick; or as in case of Madness for Love or Religion, every Word and every Object excites the fatal Passion or brings to mind the dismal Subject of Contemplation; or as those Casks which We place in the Sun that Heavens blessed Beams may make the Contents more Sour, turn every Thing to vinegar, when the mother is grown large and Strong; So every Thing I read turns in my Mind to Laws and Government the Constitutions and Institutions of Society,—I wish I could wean myself from the Subject. I could write as many Lectures upon Forms of government from these Romances as would make Volumes as large and as heavy and as dull and as Useless as all I have written. The Same Causes, the Same Principles, the Same Progress and the Same Effects appear in all Ages and Countries. But I am convinced that Mankind will never listen to me or to Nature. Their Passions will never Suffer their Reason to prevail, in the distribution of the Powers of Society.
While Writing this Letter your Mother invited me to a ride in the fine Slaying We have at this time, and at the Post office I found a Letter from a very Sensible Man, in which are the following Expressions.
“I have read the Review of the Works of Fisher Ames and I must be allowed to Say, that I have read it with the pleasure naturally belonging to the Perusal of So able a Performance. Although I carefully treasure up every Thing that comes from the Same Pen, yet it had been my misfortune to miss this Piece....It’s genius and it’s Spirit are well Supported by its Sound Sense, it’s Eloquence and its Erudition. It holds up to deserved reprobation, Doctrines, which, to my mind at least, are alike weak and vicious; while those which it inculcates, are founded upon the enlarged Views of a Patriot and Statesman. The just Censure, mixed with the poignant Satyre, which it inflicts, upon a Set of Opinions So hostile to every Thing American, is combined with a masterly defence of the Principles of our government and the Character of our Country. The Style is raised to the highest Tone of Elegance and Vigour, uniting Fancy and Taste to a train of Reasoning energetic and unanswerable. I have read it three times over, and could wish that it had a place in every house in the United States, and that its Principles pervaded every American Bosom. Although a Short Work, indeed, from the rich Mind of the Author yet I think that as well its matter as is manner conspire to class it among the Standard Productions of our Country and our Language. As a composition it cannot be read without pleasure, and it has done and will do good”
Now my dear Son, if after this you should ever read Lectures upon oratory, I hope you will never again doubt of the Talents of Americans at Panegyrick.
In your remote Situation, so distant from all who know you Praise from a far Country I hope will be pleasant. It is not likely you have too much of it where you live.
My Love to your Wife and Sister, and especially to my dear Charles and William. Compt to Mess. Everet, Gray And Smith.
There is not one I suppose of the Diplomatic Corps who ever knew any Thing of me. Having been ten years a Member though an unworthy Member of their Body. I feel a great Regard for them all and Should take a great delight in a long dinner with them: but all Such thoughts are out of the Question. There is but one Personage in Russia that I ever Saw. I had once the Honor to Sup with The Empress Dowager at The House in the Wood at The Hague. I wonder whether She is as fine a Personage now as When I Saw her with her August Spouse. She was then Health Dignity and Beauty personified.
Adieu, my Dear Son. Persevere in your Principles, Industry and Œconomy, and avoid the Faults and Failings of your /  affectionate Father

John Adams